PEE CUBIAM.
We think this case was properly disposed of at the special term, upon the grounds set forth in the two opinions of Mr. Justice WALTEB LLOYD SMITH. We concur in his conclusions that the general assignment made to the respondent Axford, for the benefit of the creditors of the corporation, was not in contravention of the provisions of section 48 of the stock corporation law, or invalidated by reason of lacking a proper certificate of acknowledgment, so long as the proof showed that it was in fact duly acknowledged as required by law. We deem it unnecessary to add anything to what he has said, except one observation in regard to the decision in Rogers v. Pell, 154 N. Y. 518, 531, 49 N. E. 75, as applicable to the second branch of the case. It seems to us that, while there is much in the opinion to the effect that an insufficient certificate of acknowledgment is fatal to the validity of a general assignment, the decision actually made by the court of appeals was that an assignment may be upheld, notwithstanding the insufficiency of such a certificate on its face, by proof aliunde that the instrument was duly acknowledged.
Judgment affirmed, with costs.